In an action brought to recover moneys claimed to be due under certain building contracts, in which defendant set up a defense and' counterclaim of duress, judgment in so far as it dismisses the complaint and awards costs to defendant, reversed on the law and the facts and a new trial granted, with costs to abide the event. The evidence of duress was insufficient to warrant the submission of the issue to the jury, because of the absence of proof that defendant did not have an adequate legal remedy. (Doyle v. Rector, etc., Trinity Church, 133 N. Y. 372.) Even if there were such proof, the present record indicates that defendant ratified the disputed agreements. (Abelman v. Indelli & Conforti Co., 170 App. Div. 740.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.